Citation Nr: 1754278	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a fractured right clavicle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In August 2012, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This case was previously before the Board in September 2013 and most recently in May 2017 where it was remanded for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to July 27, 2017, the Veteran's right shoulder disability is shown to have right arm limitation of motion at approximately shoulder level, but not limited to midway between the side and shoulder level.

2. Beginning July 27, 2017, the Veteran's right shoulder disability is productive of right arm limitation of motion at approximately midway between the side and shoulder level.  



CONCLUSIONS OF LAW

1. Prior to July 27, 2017, the criteria for a rating in excess of 20 percent for service-connected residuals of a fractured right clavicle have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5201 (2017).

2. Beginning July 27, 2017, the criteria for a rating in excess of 20 percent for service-connected residuals of a fractured right clavicle have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

II. Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40. Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness. 38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination. 38 C.F.R. § 4.45.  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right Shoulder Disability 

In March 2008, the Veteran filed his claim for an increased rating for his service-connected fractured right clavicle.  By rating action of October 2008, an evaluation of 20 percent was assigned from October 11, 2002.  

As the Veteran's service-connected fractured right clavicle is not specifically listed in the rating schedule, the disability which is rated by analogy as anatomical localization and symptoms are related to a right shoulder disability.  Thus, fractured right clavicle is evaluated on residuals based on limitation of motion of the arm under Diagnostic Code 5299- 5201. 38 C.F.R. § 4.71a (2017).

In that regard, the Board notes that upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The VA examinations of record inconsistently indicate that the Veteran is right-handed or that he is left-handed.  But at his hearing, the Veteran testified that he is in fact "dominantly right-handed."  See August 2012 Hearing Transcript p.2.  It also appears that the RO utilized the rating criteria for the minor extremity. See Supplemental Statement of the Case dated November 2017.  For evaluation purposes, the rating criteria pertaining to the major extremity will be applied in the Board's decision. 38 C.F.R. § 4.69.  

Under Diagnostic Code 5201 (limitation of arm motion), a 20 percent rating for the dominant shoulder requires limitation of motion at shoulder level.  A 30 percent rating for the dominant shoulder requires limitation of motion midway between side and shoulder level.  The maximum rating of 40 percent requires limitation of motion to 25 degrees from side.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

At a September 2008 VA examination, the Veteran reported pain in his right arm and shoulder region with pain in the right clavicle approximately three times a month.  On examination, the Veteran demonstrated flexion to 140 degrees with pain beginning at 130 degrees; abduction to 120 with pain beginning at 110 degrees; normal external and internal rotation to 90 degrees.  The examiner concluded that other than degenerative arthritis of the right AC joint, no other residuals of the right clavicular fracture were found.  

At an October 2013 VA examination, the Veteran demonstrated flexion to 165 degrees with pain beginning at 80 degrees; abduction to 160 degrees with pain beginning at 65 degrees.  He had no ankylosis of the right shoulder.  Motor strength was 5/5 in all joints.  Accompanying X-rays taken of the right shoulder revealed "mild degenerative change AC joint" with no arthritis documented for the right clavicle.  The examiner also noted there was no evidence of fracture or subluxation.  

At a July 2015 VA examination, the Veteran demonstrated flexion to 165 degrees with pain, abduction to 165 with pain, internal rotation to 85 degrees and normal external rotation 90 degrees.  He had no ankylosis of the right shoulder.  There was no reduction in muscle strength.

In compliance with the Board's May 2017 remand, the Veteran was afforded another VA examination in July 2017.  The examiner indicated that the Veteran was left-handed.  But, as noted above, the Veteran testified that his dominant hand is the right.  On range of motion testing, he demonstrated flexion to 90 degrees, abduction to 70 degrees, external rotation to 40 degrees and internal rotation 70 degrees.  Pain was noted on examination but the examiner found it did not result in additional functional loss.  There was evidence of muscle reduction.  After repetitive use, although no excess fatigability or incoordination were found, the examiner indicated there was objective evidence of limited motion, weakened movement, and pain.  

Based on the evidence above, for the period prior to July 27, 2017, the Board finds that the criteria for a rating in excess of 20 percent for right shoulder disability based on limitation of arm motion have not been met.  At VA examinations in 2008, 2013, and 2015, the Veteran had limitation of arm motion consistent with a 20 percent rating as he retained flexion greater than 90 degrees, or higher than shoulder level.  At no time during this period has the Veteran been found to have limitation of arm motion limited to midway between side and shoulder level, which is consistent with a 30 percent rating.  The Board further observes that no other medical evidence of record contains objective range of motion testing that would support a higher schedular rating.  As such, a rating higher than 20 percent is not supported prior to July 27, 2017. 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.

However, beginning July 27, 2017, the Board observes medical findings that warrant an increase in evaluation to 30 percent based on present level of severity as documented at his recent VA examination.  At his July 2017 VA examination, the Veteran's right arm had reduced flexion to 90 degrees with objective evidence of pain on motion, limited motion and weakened movement.  The Board observes that the Veteran's right shoulder disability has been limited to approximately midway between side and shoulder level.  After careful consideration of the evidence and resolving reasonable doubt in favor of the Veteran regarding the range of motion findings, the Board finds that a 30 percent rating beginning July 27, 2017 is warranted. Id.

Lastly, the Veteran's complaints of pain have been duly considered.  Indeed, the effects of pain on the Veteran's functioning were adequately contemplated in his assigned 20 percent rating, for the period prior to July 27, 2017, and the now allowed 30 percent rating beginning July 27, 2017.  However, the Board finds that a higher rating of 40 percent is simply not warranted.  The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Here, although the Veteran has had reduced range of motion of midway between side and shoulder level, at no time during the course of the appeal has the Veteran had right arm limitation of motion of 25 percent from the side.  Thus, a higher disability evaluation is not warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint limitations of range of motion are not warranted under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating for right shoulder disability under Diagnostic Code 5299-5201 based on limited motion, for the period prior to July 27, 2017.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

But, in resolving any doubt in favor of the Veteran, the Board finds the criteria for the assignment of a 30 percent rating under Diagnostic Code 5201 have been more nearly approximated beginning July 27, 2017. 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.


ORDER

Prior to July 27, 2017, a rating in excess of 20 percent for residuals of a fractured right clavicle is denied. 

Beginning July 27, 2017, a rating of 30 percent for residuals of a fractured right clavicle is granted.  




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


